Title: From John Adams to Richard Henry Lee, 26 August 1785
From: Adams, John
To: Lee, Richard Henry


          
            Private
            Sir,
            Grosvenor-Square. Augst: 26th. 85.
          
          This letter will be delivered you by Mr: C. S. of Boston, who has lived much in my family & done me much service as a private Seretary, and that without any other reward than the opinion that he was doing service to his Country.—
          The time was approaching when the K. of Prussia was to make the annual review of his Army, & the month of August is so disagreable & unwholesome in London that all the world flies from it, as fm. infection. At that time I was surprised by a letter fm. Colo: Smith, requesting my Consent to make a tour to the review. I was surprised, because I had not suspected any such design; but when I reflected upon the thing I was not surprised any longer.— As the Ministers wd. probably be much out of town, & all good Company in the Country—as Colo: Smith had been attacked with a slight fever, wh: I know by horrid experience to be a dangerous thing in these great Cities in Summer—and as the object he had in view was one of the greatest that a Soldier can see, & the most worthy his ambition, I readily consented to his projected excursion; desiring him, howr:, not to forget to make all the enquiries he could concerning the resources wh: the Commerce of his Country might find, in the Countries he shd. pass thro’, in case it shd. be too much obstructed in England; particularly what markets might there be found for all the articles of our produce—more especially Rice, Tobacco & Oyl— Colo: Smith has been very active & attentive to business, & is much respected. He has as much honor & spirit as any man I ever knew. I suspect, howr:, that a dull diplomatic life, especially in a department so subordinate, will not long fulfill all the wishes of his generous heart— His principles are those of his Country, & his abilities are worthy of them. He has not the poetical genius of Humphreys; but has much superior talents & a more independant temper, as a Politician. In short, you could not have given me a man more to my taste.—
          This Country, Sir, I fear will put us on a severe Commercial struggle with them— If we unite & are firm, it will end in the grandeur & glory of our Country. I hope the Massa: Act of navigation speaks the sense of every one of the 13. States— I suspect that this Country will not be soon moved by it: that she may do some rash thing: that she may attempt Retaliations &c: &c To be explicit, I believe she will try the experiment & fully determine the question, whether we can encrease our manufactures at home—whether we can find markets & supplies in other European nations—whether we can encrease our shipping in a short time to any great degree— She is unwise in this; because when we shall have determined these questions against her prejudices we shall find advantages, wh: we shall not be willing to give up: But this Country has long been troubled with After-wit—“Je suis convaincu, said the K. the other day to the Spanish Minister & me, as we stood together at the Levee, que le plus grand ennemi du Bien et le mieux—” & then cast his eye into mine as if he felt that I shd. apply it. I did apply it you may easily suppose; but I did not tell him so, nor betray to him that I did by my eye. This Country has not yet lost its appetite for the “Mieux,” and is as far as ever fm. being contented with the “Bien”—
          You may well suppose that I shall not become a favorite in this Country. An American Minister here must be constantly employed in combating prejudices. He will not be very talkative at all and what he says will be decent & well thought; but wn: questions of fact are asked him he must answer, & his answers will be constantly contradictory to the prejudices & wishes of those who ask Questions— There is a strong propensity in this people to beleive that America is weary of her Independance: that she wishes to come back: that the States are in Confusion: Congress has lost its authority: the Governments of the States have no influence: no laws: no order: poverty, distress: ruin & wretchedness: that no navigation acts we can make will be obeyed: no duties we can lay on can be collected: smugglers by nature & habit: that smuggling will defeat all our prohibitions, imposts & revenues: that we have so many harbors, rivers & inletts that no laws can prevent smuggling— This they love to believe now, tho’ they wd. not hear a word of it before the revolution— When an American is asked, he is obliged to contradict all these fond flatteries of their self-love, wh: is not the way you know to gain the Complaisance of mankind.—
          My paper is ended & I am your friend / &c: &c.
        